DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable under to Wiese-Martin et al., hereinafter Wiese-Martin (US 2012/0096765), in view of Chester (US 6,014,836).
Regarding claim 1, Wiese-Martin teaches of (Fig. 1) an herbicide application device (Abstract, Fig. 1, ¶0027, liquid herbicide applicator 10) comprising:
a rod (first portion 14 and lower end 18);
a recess (Fig. 4, recess in extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) extending into the rod from a first endpoint of the rod (Fig. 4, extends into the rod from the lower end 18 of the rod);
a tube (Fig. 4, reservoir 32 and valve assembly 44) selectively insertable (via threaded coupling) into the recess (Fig. 4, recess extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) for removably coupling the tube (reservoir 32 and valve assembly 44) to the rod such that a first end of the tube (lower end 36) protrudes from the rod (first end of the tube 36 protrudes from the lower end of the rod), the tube having a second end (reservoir upper end 34), the second end (34) being closed (closed by the lower end 18);
an herbicide positioned in the tube (¶0039, herbicide in the reservoir 32);
a set of applicators (Fig. 6a-9b, dispenser assembly 70, first auxiliary dispenser assembly 80 and/or second auxiliary dispenser assembly 100), each applicator being selectively couplable (via threaded coupling) to the first end of the tube (36) wherein the applicator is configured for transferring the herbicide from the tube to a plant in a targeted manner (¶0039, liquid from the reservoir 32 flows through the valve assembly 44 and into the dispenser assembly 70 and further flow through the cap portion apertures 76 to target weeds);
the tube being circularly shaped when viewed longitudinally (circularly shaped when viewed longitudinally);
the tube being threaded proximate to the first end (36) (Fig. 4, ¶0032, threaded by the first end 36); and
each applicator (dispenser assembly 70) comprising a ring (cap portion 72) and a sponge (sponge pad 79), the sponge (79) comprising a stub and a disc (Annotated Fig. 1 below), the stub being positioned in and coupled to the ring (cap portion 72) (Annotated Fig. 1 below, stub being positioned in and coupled to the ring 72), the disc being coupled to the stub (Annotated Fig. 1 below, disc coupled to the stub) such that the disc is external to the tube when the disc is threadedly inserted into the tube (Annotated Fig. 1 below).

    PNG
    media_image1.png
    275
    486
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 6b of Wiese-Martin 
Wiese-Martin does not appear to teach the tube being internally threaded; and 
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube;
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube. 
Wiese-Martin discloses the applicator tip (dispenser assembly 70) being internally-threaded and the tube being externally threaded (Figs. 5b, 6b). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. 
Chester is in the field of herbicide applicators and teaches of (Figs. 6 and 8) tube being internally threaded (Fig. 6, internal threads 42) and the ring being externally threaded (Annotated Fig. 2 below, ring of material having external threads 44 as pointed out by the arrow) such that the ring is positioned for threadedly inserting (via internal threads 42) into the first end of the tube (lower end) for removably coupling the applicator (end 43) to the tube (removably coupled to the applicator via threads). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the herbicide application device disclosed in Wiese-Martin with the alternate threading taught in Chester, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  

    PNG
    media_image2.png
    554
    283
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 8 of Chester
Wiese-Martin and Chester also each disclose only one applicator of the same type and not a set of applicators each of the same type. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wiese-Martin in view of Chester to include a set of duplicate applicators in order to allow a user to use a tip and then dispose of it and replace it with a new tip to extend the service life of the herbicide application device.

Regarding claim 4, Wiese-Martin as modified teaches of the invention in claim 1, and further teaches of (Fig. 4) a first coupler coupled to the tube (exteriorly threaded end of reservoir upper end 34); and
a second coupler coupled to the rod (interiorly threaded end or coupling of lower end 18), the second coupler (interiorly threaded end or coupling of lower end 18) being complementary to the first coupler (exteriorly threaded end of reservoir upper end 34) such that the second coupler is positioned for selectively coupling to the first coupler for removably coupling the tube to the rod (second coupler is threadedly complimentary to the first coupler).

Regarding claim 8, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach of each disc of the set of applicators having a respective circumference such that the set of applicators comprises discs having a variety of circumference. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a variety of disc circumferences for sets of applicators in order to fit different openings for attaching the applicator to the tube, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
 
Regarding claim 11, Wiese-Martin as modified teaches of the invention in claim 1, and further including (Fig. 1) a grip (handle grip 30) coupled to the rod proximate to a second endpoint of the rod (coupled to the rod near the upper end 16) wherein the grip is configured for enhancing a grasp of a hand of a user upon the rod (¶0029, grip 30 is both comfortable and secure for a person to hold onto).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of Schindler (US 2012/0252671).
Regarding claim 2, Wiese-Martin teaches of the invention in claim 1, but does not appear to teach further including the rod comprising at least one of plastic and metal.
Schindler is in the field of herbicide applicators and teaches of including the rod comprising at least one of plastic and metal (¶0015, tube 44 can be made of stainless steel, and plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Schindler to have the rod comprising at least one of plastic and metal in order to use an accessible and durable material for a durable device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of Michael et al. (US 2014/0166767), herein after Michael.
Regarding claim 3, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach further including the herbicide comprising a dye such that the herbicide is colored.
Michael is in the field of herbicides and teaches of including the herbicide comprising a dye such that the herbicide is colored (¶008, the herbicide can have a dye indicator) in order to provide visual confirmation to the user that the intended area has been treated with the agricultural liquid (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Michael to have a dye in the herbicide in order to provide visual confirmation to the user that the intended area has been treated with the herbicide. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 1 above, and further in view of O’Flanagan et al. (GB 2,321,848), herein after O’Flanagan. 
Regarding claim 10, Wiese-Martin teaches of the invention in claim 1, and 
further comprising (Fig. 1):
the rod being circularly shaped when viewed longitudinally (rod is cylindrical and would be circularly shaped when viewed longitudinally).
Wiese-Martin does not appear to teach further comprising:
the rod being externally threaded proximate to the first endpoint of the rod; and
a cap selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube.
Wiese-Martin teaches of (Fig. 4) the rod (first portion 14 and lower end 18) being internally threaded proximate to the first endpoint of the rod (lower end 18). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. Chester teaches of (Fig. 7) the rod (curved end 50) being externally threaded (threads 52) proximate to the first endpoint of the rod (end near threads 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einste in, 8 USPQ 167.
O’Flanagan is in the field of liquid applicators and teaches of (Fig. 2) a cap (end cap 3) selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube (cap 3 is threaded to the end of the rod 2 for closing the first end of the tube for retaining the liquid, which could be a herbicide, within the tube 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of O’Flanagan to have a cap threaded on the end of the rod in order to prevent leaking of the herbicide.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 11 above, and further in view of Laveault et al. (US 2006/0049214), herein after Laveault.
Regarding claim 12, Wiese-Martin as modified teaches of the invention in claim 11, but does not appear to teach of a fastener coupled to the grip, the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod.
Laveault is in the field of dispensing through a rod and teaches of a fastener (Fig. 7, fastener at the top of the gripping portion 42) coupled to the grip (gripping portion 42), the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod (fastener is capable of being coupled to a surface for stowing away the rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod when it’s not being used. 

Regarding claim 13, Wiese-Martin as modified teaches of the invention in claim 12, but does not appear to teach further including the fastener comprising a loop wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface.
Laveault is in the field of dispensing through a rod and teaches of (Fig. 7) the fastener comprising a loop (fastener at the top has a loop) wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface (loop is capable of being inserted to a surface mounted article of hardware for coupling the rod to a surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod on a wall when it’s not being used.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765), as modified by Chester (US 6,014,836), as applied to claim 11 above, and further in view of Hall (US 8,567,116) and Carrona (US 3,138,814).
Regarding claim 14, Wiese-Martin as modified teaches of the invention in claim 1, but does not appear to teach of the tube being substantially transparent; and a cutout positioned in the rod such that the cutout opens into the recess wherein the cutout is configured for viewing a level of the herbicide positioned in the tube.
Hall is in the field of herbicide applicator and teaches of the tube (container 80) being substantially transparent (Col. 5 lines 3-10). 
Carrona is in the field of liquid applicators and teaches of a cutout (cutout for window W) positioned in the device such that the cutout opens into the recess (reservoir 21D’) wherein the cutout is configured for viewing a level of the liquid positioned in the device (Col. 7 lines 13-17, window W is for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Hall and Carrona to have a substantially transparent tube and a transparent cutout in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling. 

Regarding claim 15, Wiese-Martin as modified teaches of the invention in claim 14, but does not appear to teach of a panel (window W) coupled to the rod and extending over the cutout, the panel being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube.
Carrona teaches of a panel (window W) coupled to the device and extending over the cutout (cutout for window W), the panel (W) being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube (Col. 7 lines 13-17, window W is transparent for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Carrona to have a transparent cutout and panel in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling.	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wiese-Martin (US 2012/0096765) in view of Chester (US 6,014,836), Schindler (US 2012/0252671), Hall (US 8,567,116), Carrona (US 3,138,814), Michael (US 2014/0166767), Helsing (US 10,611,048), O’Flanagan (GB 2,321,848), and Laveault (US 2006/0049214).
Regarding claim 16, Wiese-Martin teaches of (Fig. 1) an herbicide application device (Abstract, Fig. 1, ¶0027, liquid herbicide applicator 10) comprising:
a rod (first portion 14 and lower end 18), the rod being circularly shaped when viewed longitudinally (rod is cylindrical and would be circularly shaped when viewed longitudinally), 
a recess (Fig. 4, recess in extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) extending into the rod from the first endpoint of the rod (Fig. 4, extends into the rod from the lower end 18 of the rod);
a tube (Fig. 4, reservoir 32 and valve assembly 44) selectively insertable (via threaded coupling) into the recess (Fig. 4, recess extending into the rod at lower end 18 that accepts exteriorly threaded end of reservoir upper end 34) for removably coupling the tube (reservoir 32 and valve assembly 44) to the rod such that a first end of the tube (lower end 36) protrudes from the rod (first end of the tube 36 protrudes from the lower end of the rod), the tube having a second end (reservoir upper end 34), the second end (34) being closed (closed by the lower end 18), 
an herbicide positioned in the tube (¶0039, herbicide in the reservoir 32), 
a first coupler coupled to the tube (Fig. 4, exteriorly threaded end of reservoir upper end 34);
a second coupler coupled to the rod (interiorly threaded end or coupling of lower end 18), the second coupler (interiorly threaded end or coupling of lower end 18) being complementary to the first coupler (exteriorly threaded end of reservoir upper end 34) such that the second coupler is positioned for selectively coupling to the first coupler for removably coupling the tube to the rod (second coupler is threadedly complimentary to the first coupler);
a set of applicators (Fig. 6a-9b, dispenser assembly 70, first auxiliary dispenser assembly 80 and/or second auxiliary dispenser assembly 100), each applicator being selectively couplable (via threaded coupling) to the first end of the tube (36) wherein the applicator is configured for transferring the herbicide from the tube to a plant in a targeted manner (¶0039, liquid from the reservoir 32 flows through the valve assembly 44 and into the dispenser assembly 70 and further flow through the cap portion apertures 76 to target weeds), 
each applicator (dispenser assembly 70) comprising a ring (cap portion 72) and a sponge (sponge pad 79), the sponge (79) comprising a stub and a disc (Annotated Fig. 1 abvoe), the stub being positioned in and coupled to the ring (cap portion 72) (Annotated Fig. 1 above, stub being positioned in and coupled to the ring 72), the disc being coupled to the stub (Annotated Fig. 1 above, disc coupled to the stub) such that the disc is external to the tube when the disc is threadedly inserted into the tube (Annotated Fig. 1 above), 
a grip (Fig. 1, handle grip 30) coupled to the rod proximate to a second endpoint of the rod (coupled to the rod near the upper end 16) wherein the grip is configured for enhancing a grasp of a hand of a user upon the rod (¶0029, grip 30 is both comfortable and secure for a person to hold onto);
Wiese-Martin does not appear to teach of the rod being externally threaded proximate to a first endpoint of the rod, 
the rod comprising at least one of plastic and metal;
the tube being substantially transparent,
the tube being internally threaded proximate to the first end;
the herbicide comprising a dye such that the herbicide is colored;
the ring being externally threaded such that the ring is positioned for threadedly inserting into the first end of the tube for removably coupling the applicator to the tube;
each disc of the set of applicators having a respective circumference such that the set of applicators comprises discs having a variety of circumferences;
a cap selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube;
a fastener coupled to the grip, the fastener being configured for coupling to a
surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod, 
the fastener comprising a loop wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface;
a cutout positioned in the rod such that the cutout opens into the recess wherein
the cutout is configured for viewing a level of the herbicide positioned in the tube; and
a panel coupled to the rod and extending over the cutout, the panel being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube.
Wiese-Martin teaches of (Fig. 4) the rod (first portion 14 and lower end 18) being internally threaded proximate to the first endpoint of the rod (lower end 18). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. Chester teaches of (Fig. 7) the rod (curved end 50) being externally threaded (threads 52) proximate to the first endpoint of the rod (end near threads 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einste in, 8 USPQ 167.
Wiese-Martin and Chester also each disclose only one applicator of the same type and not a set of applicators each of the same type. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wiese-Martin in view of Chester to include a set of duplicate applicators in order to allow a user to use a tip and then dispose of it and replace it with a new tip to extend the service life of the herbicide application device.
Schindler is in the field of herbicide applicators and teaches of including the rod comprising at least one of plastic and metal (¶0015, tube 44 can be made of stainless steel, and plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Schindler to have the rod comprising at least one of plastic and metal in order to use an accessible and durable material for a durable device.
Hall is in the field of herbicide applicator and teaches of the tube (container 80) being substantially transparent (Col. 5 lines 3-10). 
Carrona is in the field of liquid applicators and teaches of a cutout (cutout for window W) positioned in the device such that the cutout opens into the recess (reservoir 21D’) wherein the cutout is configured for viewing a level of the liquid positioned in the device (Col. 7 lines 13-17, window W is for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Hall and Carrona to have a substantially transparent tube and a transparent cutout in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling.
Wiese-Martin discloses the applicator tip (dispenser assembly 70) being internally-threaded and the tube being externally threaded (Figs. 5b, 6b). Nevertheless, it is exceptionally well-known in the art to reverse the threads on a component to make one component internally-threaded and the other component externally-threaded. 
Chester is in the field of herbicide applicators and teaches of (Figs. 6 and 8) tube being internally threaded (Fig. 6, internal threads 42) and the ring being externally threaded (Annotated Fig. 2 above, ring of material having external threads 44 as pointed out by the arrow) such that the ring is positioned for threadedly inserting (via internal threads 42) into the first end of the tube (lower end) for removably coupling the applicator (end 43) to the tube (removably coupled to the applicator via threads). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the herbicide application device disclosed in Wiese-Martin with the alternate threading taught in Chester, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  
Michael is in the field of herbicides and teaches of including the herbicide comprising a dye such that the herbicide is colored (¶008, the herbicide can have a dye indicator) in order to provide visual confirmation to the user that the intended area has been treated with the agricultural liquid (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Michael to have a dye in the herbicide in order to provide visual confirmation to the user that the intended area has been treated with the herbicide.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a variety of disc circumferences for sets of applicators in order to fit different openings for attaching the applicator to the tube, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
O’Flanagan is in the field of liquid applicators and teaches of (Fig. 2) a cap (end cap 3) selectively threadedly couplable to the first endpoint of the rod for closing the first end of the tube for retaining the herbicide within the tube (cap 3 is threaded to the end of the rod 2 for closing the first end of the tube for retaining the liquid, which could be a herbicide, within the tube 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of O’Flanagan to have a cap threaded on the end of the rod in order to prevent leaking of the herbicide.
Laveault is in the field of dispensing through a rod and teaches of a fastener (Fig. 7, fastener at the top of the gripping portion 42) coupled to the grip (gripping portion 42), the fastener being configured for coupling to a surface wherein the fastener is configured for coupling the rod to the surface for stowing the rod (fastener is capable of being coupled to a surface for stowing away the rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod when it’s not being used. 
Laveault is in the field of dispensing through a rod and teaches of (Fig. 7) the fastener comprising a loop (fastener at the top has a loop) wherein the loop is configured for inserting a surface mounted article of hardware for coupling the rod to the surface (loop is capable of being inserted to a surface mounted article of hardware for coupling the rod to a surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Laveault to have a fastener coupled to the grip in order to store the rod on a wall when it’s not being used.
Carrona teaches of a panel (window W) coupled to the device and extending over the cutout (cutout for window W), the panel (W) being substantially transparent wherein the panel is configured for viewing the level of the herbicide positioned in the tube (Col. 7 lines 13-17, window W is transparent for viewing the level of liquid inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiese-Martin to incorporate the teachings of Carrona to have a transparent cutout and panel in the tube 44 and the rod 20 by the cover 40 to view the level of liquid in the tube in order to easily tell how much herbicide is in the tube and whether it needs refilling.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive in light of the amendments to the claims. The objections have been withdrawn.
Applicant's arguments filed 4/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the interpretation of Wiese-Martin structure is strained and inconsistent. Applicant argues that the cap portion 72, which the Examiner cites as the ring in claim 1, has a solid central structure 78, described by Wiese-Martin as an actuation button. Applicant further argues that the actuation button requires additional structure to be present as the actuation button is shown to be integral to the rest of the cap portion as seen in Fig. 6a and thus, the specific names and descriptions of the elements of the cap portion 72 would not reasonably interpret this structure as a ring and a sponge as alleged in the current rejection. The Examiner respectfully disagrees. 
The actuation button and the additional structure does not prevent the interpretation of cap portion 72 to be a ring. The ring is defined by Merriam-Webster as a “circular line, figure, or object” or “an encircling arrangement” in which the cap portion at least covers these definitions. The ring structure is still apparent and the additional structure does not hinder this interpretation. Examiner further notes that the “ring” terminology refers specifically to the outer circumference, and neither the ring nor the formulation of the claim in the preamble (i.e., comprising…) preclude any structure interior to the ring, including the structure disclosed by Wiese-Martin.

Applicant argues that Wiese-Martin was set forth in the previous rejection to set forth the thread elements albeit in reversed positions and that since the separate reference in the previous rejection is no longer used, it shows that the claim structure as claimed was not obvious to the Examiner in the teaching of Wiese-Martin when the reference was previously used. Applicant further argues that it is disingenuous to now suggest that the structure rendered the same claim limitations obvious and that this bellies an improper subjective approach to establish grounds for rejection instead of objectively determining if the claim limitations are obvious in view of the cited references. The Examiner respectfully disagrees. 
The interpretation of what consists of a “ring” in regards to the application was reevaluated in the pre-appeal briefing and the interview. Previously, the ring was interpreted as a thread, whereas the current rejection interprets the “ring” to be a separate component from the thread and is in a press fit to the threads and the sponge is in frictional engagement to the ring. What the Applicant meant as the “ring” was clarified and was examined as so. The previous rejection was withdrawn and is irrelevant to the current rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647